Citation Nr: 1129318	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-36 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than September 26, 2007, for the award of service connection for small-fiber neuropathic disease and chronic inflammatory demyelinating polyradiculopathy (CIDP), left lower extremity.  

2.   Entitlement to an effective date earlier than September 26, 2007, for the award of service connection for small-fiber neuropathic disease and CIDP, right lower extremity.  

3.  Entitlement to an initial disability rating greater than 10 percent for small-fiber neuropathic disease and CIDP, left lower extremity.

4.  Entitlement to an initial disability rating greater than 10 percent for small-fiber neuropathic disease and CIDP, right lower extremity.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran indicated on his August 2010 VA Form 9 that he wished to testify at a Board hearing.  In September 2010 correspondence, he withdrew the hearing request.

As noted below, the Board has increased the Veteran's disability rating for small-fiber neuropathic disease and CIDP, bilateral lower extremities to 60 percent disabling for each leg.  As the Veteran is already in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD) and is now in receipt of two additional 60 percent disability ratings for each leg, he now may meet the criteria for special monthly compensation pursuant to 38 U.S.C.A. § 1114(l), (West 2002) and 38 C.F.R. §§ 3.350, 3.352 (2010).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  During an August 13, 1996 RO hearing the Veteran raised the issue of entitlement to service connection for bilateral leg pains.  

2.  On September 26, 1997 the Veteran formally filed a claim for service connection for peripheral neuropathy of the lower extremities.  

3.  No formal or informal claims for any of the above claimed benefits were filed prior to August 13, 1996.

4.  The Veteran's testimony during the August 13, 1996 RO hearing establishes the earliest recognizable date of claim for entitlement to service connection for small-fiber neuropathic disease and CIDP of the bilateral lower extremities.   

5.  The Veteran's small-fiber neuropathic disease and CIDP, bilateral lower extremities are manifested by severe leg pain, hyperactive reflexes, muscle atrophy, and decreased strength indicative of severe incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date August 13, 1996, and no earlier, for the award of service connection for small-fiber neuropathic disease and CIDP of the left lower extremity have been met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for entitlement to an effective date August 13, 1996, and no earlier, for the award of service connection for small-fiber neuropathic disease and CIDP of the right lower extremity have been met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

3.  The criteria for an initial disability rating of 60 percent, and no greater, for small-fiber neuropathic disease and CIDP of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code (DC) 8520 (2010).

4.  The criteria for an initial disability rating of 60 percent, and no greater, for small-fiber neuropathic disease and CIDP of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, DCs 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to effective dates earlier than September 26, 1997 for the award of service connection for small-fiber neuropathic disease and CIDP of the bilateral lower extremities.  The Veteran contends that he should be afforded effective dates of 1973 or 1974, when he first began noticing bilateral lower extremity pain.  He also contends that his small-fiber neuropathic disease and CIDP of the bilateral lower extremities is more disabling than currently evaluated.  

1.  Earlier Effective Date

A review of the record shows that the Veteran submitted an initial claim for service connection for shrapnel wounds/scars, PTSD, a skin disorder, and a low back disorder in February 1992.  In connection with this claim he was afforded a VA general examination in October 1992 wherein he denied any pain to the buttocks or legs.  By rating decision dated in December 1992 the RO granted service connection for scars on the face, PTSD, and shell fragment wounds of the right buttock.  

In October 1995 the Veteran submitted a new claim; specifically he requested an increased rating for his service-connected disabilities and also requested service connection for malaria and bilateral hearing loss.  In a subsequent March 1996 rating decision the RO re-evaluated the Veteran's service-connected disabilities and denied service connection for both malaria and bilateral hearing loss.  The Veteran disagreed with this decision and was afforded an RO hearing with regard to his appeal on August 13, 1996

During the August 13, 1996 hearing the Veteran raised the issue of entitlement to service connection for a bilateral leg disorder.  Specifically, in an August 13, 1996 Report of Contact the hearing officer wrote that the Veteran raised the issue of entitlement to service connection for bilateral leg pains.  The hearing officer noted that the Veteran indicated that his leg problems began in the 1970s but that no specific diagnosis had been made.    

On September 26, 1997 the Veteran submitted a formal claim for service connection for peripheral neuropathy due to Agent Orange.  In connection with this claim he submitted private treatment records showing complaints of leg pains beginning in April 1996 with an impression of rule out metabolic disease or other form of myopathy.  Also obtained in connection with this claim was a September 1997 VA outpatient treatment record showing an impression of peripheral neuropathy of the bilateral lower extremities, etiology unknown.  While the RO initially denied service connection for peripheral neuropathy the Veteran perfected an appeal to the Board and by decision dated in December 2006 the Board granted service connection for small-fiber neuropathic disease and CIDP, bilateral lower extremities.  By rating decision dated in August 2007 the RO effectuated the Board's award, assigning a 10 percent disability rating for each lower extremity effective September 26, 1997.  

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim.  38  C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

The effective date of reopened claims shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

In the present case, the Veteran separated from active service in October 1969.  It is not in dispute that he did not submit a claim for VA benefits within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible. 

While the Veteran submitted a claim for benefits in February 1992 he did not mention a bilateral leg problem.  Furthermore, upon VA general examination in October 1992 he denied any pain to the buttocks or legs.  The Veteran also did not mention a bilateral leg problem in his October 1995 claim for benefits.  Rather, a review of the record shows that the Veteran did not complain of a bilateral leg disorder until August 13, 1996.  

Thus, the Board finds that August 13, 1996 is the proper effective date for the award of service connection for small-fiber neuropathic disease and CIDP, bilateral lower extremities.  While the Veteran did not file a formal claim for peripheral neuropathy of the lower extremities until September 26, 1997 he did verbally and informally submit a claim for service connection for a bilateral leg problem during the August 13, 1996 RO hearing.  His statements were reduced to writing during the August 13, 1996 RO hearing and the August 13, 1996 Report of Contact again reflects VA's belief that there was a claim.  This fact was again noted in a May 1997 deferred rating decision.  Also, while the claims file shows complaints of bilateral leg pain as early as April 1996, these are private treatment records and the Veteran did not report a bilateral leg problem to VA or identify the benefit sought until August 13, 1996.  As such, an effective date of August 13, 1996, and no earlier, for the award of service connection for small-fiber neuropathic disease and CIDP, bilateral lower extremities is warranted. 

2. Rating

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The Veteran's small-fiber neuropathic disease and CIDP, left lower extremity is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 8520 and the Veteran's small-fiber neuropathic disease and CIDP, right lower extremity is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 7199-8520.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Evidence relevant to the current level of severity of the Veteran's small-fiber neuropathic disease and CIDP, bilateral lower extremities includes VA examination reports dated in January 2005, October 2005, and July 2010.  During the January 2005 examination the Veteran complained of pain, gradually progressive type in his legs starting in mid thighs and going down through the legs from thereon which is symmetric and very severe.  He wakens at a level of pain of five on a scale of one to ten and the pain gets worse as the day goes on.  Any kind of exercise or usage makes his pain worse.  The Veteran had mild pain in the rest of his body.  He tried to eat well but his appetite was not very good.  He was talking long-acting morphine as well as Clonidine and Trazodone for sleep and a multitude of other medications, non-neurologic type.  He had a long-standing trial of Methadone which, according to the examiner was the best drug for nerve pain, but did not see any improvement.  While the Methadone was somewhat helpful in that the pain was not getting worse, the Veteran developed supposed lesions in his gastrointestinal tract and he was switched to Morphine.  He had some trials of anti-inflammatories but not on any chronic or consistent basis.  He had a trial of Neurontin which did absolutely nothing.  It was hard for the examiner to tell from reviewing the Veteran's studies and his workups, some of which were lacking to some extent because they were done outside of VA.  As to whether he ever had a really high dose of Neurontin, the examiner did think so but the drug reportedly did not do anything for the Veteran.  He had never had a trial of other anticonvulsants for pain relief and the examiner did not think that the Veteran had trials of tricylics.  The Veteran was not on antidepressants.  The examiner noted that the Veteran did have PTSD, which made it difficult to conclusively say that the condition was of non-psychiatric in etiology as PTSD can mimic any known disease process, but the Veteran's PTSD seemed to be quiescent or at least under relative control at the time.  The Veteran reportedly had much therapy for his PTSD which had not helped.  He had trouble walking for any distance because it worsened his pain.  He felt weak in general because usage of musculature worsened his pain.  He had diffuse atrophy described on multiple parts of his body, more in his legs than his arms, but his pain was more in the legs than in the arms.  

His deep tendon reflexes, to the examiner's surprise, were very brisk at 3+ level in the arms and 4 to 5+ level in the legs, although the ankle jerks were really more of 3+ than 4+ but the knee jerks were very brisk.  There were no pathologic reflexes.  The Veteran did not have tenderness of musculature.  His bony structures were also not tender.  Tests for fibromyalgia and myofascial pain syndrome appeared to be normal.  The Veteran's sensory examination revealed slight involvement of the posterior column sensation in the feet but other than that his sensation was intact.  Cerebellar function was slowed diffusely.  Compression test and Lhermitte signs were negative.  The rest of the pertinent examination was unremarkable.

The impression was that the Veteran probably had a form of chronic inflammatory demyeliminating polyradiculoneuropathy.  

During the October 2005 VA examination the Veteran had very similar symptomatology in comparison to the January 2005 VA examination.  The Veteran had diminished ankle jerks bilaterally but all of his other deep tendon reflexes were brisk and equal.  He had a little bit more involvement of pain and temperature sensation in the left foreleg and foot than on the right but both are involved, whereas there was no involvement of the upper extremities.  His range of motion and standing position was fine with flexion.  He lacked 10 degrees on extension.  Lateral rotation and lateral side bending were done without difficulty.  He did not have significant pain in his low back or tenderness of his low back areas.  Straight leg raising, Patrick maneuvers, and increased sciatic stretch testing were unremarkable, thus, the examiner wrote that there was nothing to suggest that the Veteran's problems were radiculopathic.  The Veteran did not have pathologic reflexes.

Cerebellar function was intact.  Cranial nerve examination, gait, stance, Romberg, sensory motor function, cerebellar function, strength, and coordination were otherwise unremarkable.  The Veteran may have been a little weaker in the proximal musculature in his lower extremities than in the distal musculature, which would go along with CIDP, which is a more proximal disease.  Mental status did not reveal any abnormalities.  There was no change in compression testing, no Lhermitta's sign testing or any other testing other than what was already reported in the January 2005 neurologic examination.

The examiner wrote that the Veteran certainly had a neuropathic illness which was manifesting primarily as a small-fiber neuropathy with involvement of pain and temperature, sparing of posterior column sensation, and with pain as the major manifestation with some proximal weakness in his legs.  He had some difficulty walking due to discomfort in his feet, particularly if he sat for a long time but had no longer serious weakness.  He did not have radiculopathic disease as far as the examiner could tell.  The examiner could not definitively say that this was or was not CIDP.  

During the July 2010 VA examination the Veteran reported that he had been seen multiple and numerous times by neurologists over the years who have diagnosed him with CIDP.  Previously, he was on Methadone for three years and then was changed to Morphine for six years until that was discontinued.  At the time of the examination he took Lyrica.  Despite this, the Veteran reported that he could not do anything because of his legs.  He could not walk more than three hours, golfed once a week but only nine holes and using a car, after that, he would have to use the Jacuzzi.  He said, "I can't do anything,"  His wife reportedly did all of the instrumental activities of daily living (IADLs) and the Veteran did his own activities of daily living (ADLs).  He wrote the checks, paid the bills, and organized his medications in his medication tray.  He used a cane while at home 30 percent of time but was not using a cane at the time of the examination.  He had never had IVIG (intravenous immunoglobulin) and previously was on Keppra, but that did not really help.  

The Veteran reported that he thought the disease affected him more than 10 percent of the time which is why he was coming in to have it evaluated.  He did not work so this did not affect his work.  The Veteran took an early retirement from the phone company in 1985.  However, this, according to the Veteran was the reason he quit working in 1985.  He denied doctor-directed incapacitation notes in the past year.  

On neurological examination cerebellar function was intact.  Cranial nerve examination, Romberg, sensory, motor function, cerebellar function, strength, and coordination were otherwise unremarkable.  He had a difficult time doing heel-to-toe.  He was rather unsteady.  He could do toe and heel walk separately but only for  a short period.  He had some muscle atrophy with weakness in the proximal musculature of the lower extremities more than the distal musculature, about a 3/5 in the proximal and 4/5 in the distal.  He did have diminished ankle jerks bilaterally but all of his other deep tendon reflexes (DTRs) were brisk and equal.  He had a little bit more involvement of pain and temperature sensation in the left foreleg and foot than in the right, but both of them were involved; whereas there was no involvement above the knee level on either side and there was no involvement of the upper extremities.  He did have atrophy of both legs, muscles, but this was symmetrical and equal in both legs.  

Range of motion testing of the bilateral ankles revealed dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 45 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 20 degrees.  There were initial movements and with repetitions.  There was no additional limitation in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was also no varus or valgus angulation and Achilles was midline.  

Range of motion testing of the bilateral knees revealed flexion from 0 to 140 degrees and extension to 0 degrees.  There were initial movements and with repetitions.  There was no additional limitation in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no medial or collateral ligament laxity.  Lachman's drawer and McMurry were negative.  There was no swelling, erythema, edema, abnormal movement, guarding, deformity, malalignment, or drainage.  

The assessment was small fiber neuropathic disease and CIDP of the right and left lower extremities with muscle atrophy.  

In a July 2010 deferred rating decision it was noted that parts of the examination performed in July 2010 were identical to the examination performed in October 2005.  The July 2010 examiner was asked to clarify how the October 2005 and July 2010 examinations were identical in findings and verbiage but were performed by two different providers at two different times.  In an August 2010 VA examination addendum the July 2010 examiner wrote that she was in agreement with the neurology examination from 2005, which is why the examinations were in agreement.  The examiner further went on that if there is a concern regarding this a new neurology examination can be ordered to confirm the same findings.    

Also of record are private treatment records dated from April 1970 through May 2007 and VA outpatient treatment records dated from November 1995 through January 2010.  These records show complaints of bilateral leg pain beginning in April 1996 with a diagnosis of peripheral neuropathy in approximately March 1997.   Furthermore the Veteran was awarded Social Security disability benefits in approximately July 1996 primarily due to PTSD but also due to leg pains of unknown etiology.   

Given the evidence of record, the Board finds that an initial disability rating of 60 percent, and no higher, is warranted for each of the Veteran's small-fiber neuropathic disease and CIDP, bilateral lower extremities.  Here, the findings consist of complaints of severe leg pain, hyperactive reflexes, muscle atrophy, and decreased strength.  As above, during the January 2005 VA examination the Veteran described severe bilateral leg pain which is exacerbated by exercise.  Physical examination revealed diffuse atrophy of the leg muscles and neurological examination revealed 4 to 5+ level in the knees and 3+ to 4+ in the ankles, bilaterally.  In July 2010 neurological examination revealed diminished ankle jerks bilaterally but all of the Veteran's other deep tendon reflexes were reportedly brisk and equal.  Also, the Veteran reportedly had muscle atrophy with weakness in the proximal musculature, about a 3/5 in the proximal and 4/5 in the distal.  The Board finds that this is indicative of severe incomplete paralysis with marked muscular atrophy.

As for the potential for an even higher rating, there is no evidence of complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost as is required for an 80 percent rating.  As above, there was no evidence of complete paralysis or weakened flexion of the knees in either January 2005, October 2005, or July 2010.  The constellation of manifestations expected for complete paralysis is not present.  Thus, the Board finds that the manifestations associated with both the left and right leg are compatible with no more than severe incomplete paralysis of each leg and warrant no more than a 60 percent disability rating for each leg.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  There are no further objective manifestations of the neurological symptoms that would warrant a higher rating for either leg.  

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate neurological disorders, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  In part, his statements are credible and reflected in the higher evaluation now awarded.  To the extent that a higher evaluation is warranted, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's neurological disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented competent and credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings were non-specific.  His statements regarding his ability to walk and play golf clearly establish that he does not have complete paralysis.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to higher disability ratings for the Veteran's small-fiber neuropathic disease and CIDP of the bilateral lower extremities. 38 C.F.R. § 4.3.

Extraschedular Consideration

As above, the Veteran took an early retirement from a phone company in 1985, allegedly due to his bilateral leg disorder.  Also, the Veteran was awarded Social Security disability benefits in approximately July 1996, primarily due to PTSD but also due to leg pains of unknown etiology.  The discussion above reflects that the symptoms of the Veteran's bilateral leg disorders are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of September 26, 2007, the date of his formal claim, and 10 percent ratings for each leg were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  In March 2006 correspondence he was afforded pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  







ORDER

An effective date of August 13, 1996, and no earlier, for the award of service connection for small-fiber neuropathic disease and CIDP of the left lower extremity is warranted.

An effective date of August 13, 1996, and no earlier, for the award of service connection for small-fiber neuropathic disease and CIDP of the right lower extremity is warranted.

An initial disability rating of 60 percent, and no higher, for small-fiber neuropathic disease and CIDP of the left lower extremity is granted.  

An initial disability rating of 60 percent, and no higher, for small-fiber neuropathic disease and CIDP of the right lower extremity is granted.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


